Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-7, 9, 12, 14-18, 20, 22-26, 29-31, 34,  and 38-43 are pending. Claims 1-7, 9, 12, 14-18, 20, 22-26, and 29 are withdrawn. Claims 30-31, 34,  and 38-43 are under examination.

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statement filed 11/8/21 has been considered.  An initialed copy is enclosed.


Election/Restrictions
Applicant’s election without traverse of Group I claims 30-31, 34 and 38-43  and the species  for microbial strains in a composition Gluconacetobacter hansenii,
Terrisporobacter glycolicus, Coprococcus sp., Lactobacillus plantarum, Veillonella sp., and Bifidobacterium sp. is acknowledged.
Claims 1-7, 9, 12, 14-18, 20, 22-26 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/11/22.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 30-31, 34 and  38-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 and 46  of copending Application No. 17/765,820 (‘820). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘820 application disclose a pharmaceutical composition comprising Gluconacetobacter hansenii and Acetobacter sp.; wherein the composition is in ingestible item. The limitations of claim 40-43 are drawn to the intended uses of the claimed composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 30-31, 34 and  38-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63-79  of copending Application No. 17/673,581 (‘581). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘581 application disclose a pharmaceutical composition comprising Gluconacetobacter hansenii, Terrisporobacter glycolicus, Coprococcus sp., L. plantarum, Clostridium butyricum, Paenibacillus sp., Veillonella sp., Bifidobacterium sp., Bacillus subtilis, Acidaminococcus sp., or a combination thereof; wherein the composition is in ingestible item. The limitations of claim 40-43 are drawn to the intended uses of the claimed composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 30-31, 34 and  38-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 96-112  of copending Application No. 17/196,271 (‘271). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘271 application disclose a pharmaceutical composition comprising Gluconacetobacter  or Acetobacter or a combination thereof; wherein the composition is in ingestible item. The limitations of claim 40-43 are drawn to the intended uses of the claimed composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30, 31, 34 and  38-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a composition comprising one or more bacterial strains listed in table 5 and drawn to a composition comprising Gluconacetobacter hansenii, Terrisporobacter glycolicus, Coprococcus sp., L. plantarum, Clostridium butyricum, Paenibacillus sp., Veillonella sp., Bifidobacterium sp., Bacillus subtilis, Acidaminococcus sp., or a combination thereof. The bacteria are products of nature.
There is no evidence that each bacteria is markedly different from the corresponding natural counterpart found nature. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible."). Each bacteria is a natural phenomenon. See Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception").
The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. 
When comparing each product to its naturally occurring counterpart, each bacteria does not show a markedly different characteristic as compared to the natural bacteria as it exists in nature and there is no evidence that Applicant has caused the claimed bacteria to possess at least one characteristic that is different from that of the natural counterpart.

 For compositions comprising one of the bacteria, the claims do not recite additional elements and thus the claim is drawn to the judicial exception. The judicial exception is not integrated into a practical application  and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

 For claims drawn to a combination of bacteria, the closest natural counterpart to the claimed combination is the individual nature-based components of the combination.  The combination of judicial exceptions are not integrated into a practical application  and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature); Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (although claimed as a pair, individual primer molecules were compared to corresponding segments of naturally occurring gene sequence); In re Bhagat, 726 Fed. Appx. 772, 778-79 (Fed. Cir. 2018) (non-precedential) (comparing claimed mixture of lipids with particular lipid profile to "naturally occurring lipid profiles of walnut oil and olive oil").
Claims 39-40: The judicial exception or combination of judicial exceptions are not integrated into a practical application  and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s).
Claims 40-43 are drawn to intended use of the judicial exception(s) – the recited intended uses do not integrate the judicial exception into a practical application  and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31, and 38-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 and dependent claims refers to bacterial strains in table 5. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience."  Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).


Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 30-31, 34 and 38-43  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Vuyst et al. US 2008/0193595 8/14/2008.
De Vuyst et al disclose a composition comprising Lactobacillus plantarum (paragraph 49);  a composition comprising Lactobacillus plantarum  or Gluconacetobacter sp/ Gluconacetobacter hansenii  or acetobacter and the combination thereof (see paragraph 54-55, 57, 77, 69). De Vuyst et al disclose that the composition is ingestible (fermentative product of cocoa beans; food production e.g. chocolate) or a pharmaceutical – the composition of  Du Vuyst et al meets the limitation of claim 38 as there is no other added component to the claimed composition and “pharmaceutical” does not denote any particular additional element if any. See table 1, paragraph 54, 64, 91, 122-124 and claims.
Claims 40-43 are drawn to the intended use of the composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Status of the Claims
Claims  30-31, 34 and 38-43 are rejected. Claims 1-7, 9, 12, 14-18, 20, 22-26 and 29 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645